Citation Nr: 1003872	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-13 455	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1964 to July 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Appeals Management Center Resource Unit in Bay Pines, 
Florida, that granted service connection for peripheral 
neuropathy of each lower extremity and assigned 10 percent 
ratings for each one, effective April 10, 2003.  This matter 
was remanded in April 2009.  As discussed in more detail 
below, although the Board notes, and the Veteran's 
representative has correctly pointed out, that the remand 
instructions were not complied with in sequential order, a 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower 
extremity has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.  

2.  The Veteran's peripheral neuropathy of the left lower 
extremity has been productive of a disability picture 
consistent with no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code (DC) 8599-8520 (2009).  

2.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.124a, DC 8599-8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims for peripheral 
neuropathy of the right and left lower extremities are 
"downstream" elements of the RO's grant of service 
connection for peripheral neuropathy of the right and left 
lower extremities in the currently appealed rating decision 
issued in August 2005.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).   Further, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims' (Court) held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. At 490-91.  


Nevertheless, in May 2003 and July 2009 letters, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board observed that in March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  Even if 
this notice was considered inadequate, because the August 
2005 rating decision was fully favorable to the Veteran on 
the issues of service connection for peripheral neuropathy of 
the right and left lower extremities, and because the 
Veteran's higher initial rating claims for peripheral 
neuropathy of the right and left lower extremities are being 
denied in this decision, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also.  

The Court decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the Veteran in May 2003, which was prior to 
the initial rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues on appeal in subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
includes several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).   

The Board notes that the representative, in December 2009, 
appeared to argue that the claim must be remanded because the 
RO scheduled the Veteran for a VA examination prior to the 
receipt of treatment records.  He cites to VA manual M21-1, 
Part IV, Section 8.44(e) for the proposition that "once a 
remand has been issued ...the steps in that remand must be 
followed in sequential order."  The Board first notes that 
the remand did not specify that the RO was to obtain 
treatment records before the VA examination, or otherwise 
suggest that the numbered paragraphs were meant to be 
accomplished sequentially.  The Board next points out that 
the representative relies on a manual provision which has 
been obsolete since December 2005.  Even more problematic is 
that section 8.44(e), when in effect, simply did not stand 
for the proposition advanced by the representative.  Instead, 
it stated that "[i]f continuous or sequential development 
actions are ordered in the [Board] remand, it is vital to 
comply with those orders."  See M21-1, Part IV, Chapter 8, 
§ 8.44(e) (2005).  That provision did not require sequential 
development in the absence of a directive to that effect by 
the Board.  

The current version of the provision is found in M21-1MR, 
Part I, Chapter 5, Section G, § 35.a.  That provision states 
only that that the rating activity should follow the Board's 
detailed development instructions when developing evidence 
for a remanded appeal.  Again, it does not specify that the 
rating activity is required, in the absence of a directive by 
the Board, to accomplish the development requests in 
sequential order.  The Board consequently finds the 
representative's request for further delay in this case to be 
unwarranted.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran contends 
that his service-connected peripheral neuropathy of the right 
and left lower extremities is more severe than the current 
ratings, assigned following the initial grant of service 
connection in the rating action on appeal, indicates.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-
"staged" ratings.  See Fenderson, supra.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The peripheral neuropathy of the right and left lower 
extremities has been rated 10 percent disabling for each 
lower extremity for the entire appeal period under Diagnostic 
Code 8599-8520.  While Diagnostic Code 8599 refers to an 
unlisted condition (see 38 C.F.R. § 4.27), Diagnostic Code 
8520 is the code under which sciatic nerve paralysis is 
rated.  Under Diagnostic Code DC 8520, mild incomplete 
paralysis warrants a 10 percent disability rating and 
moderate incomplete paralysis warrants a 20 percent 
disability rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent rating.  Severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants as 60 percent rating.  An 80 
percent rating requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

The Veteran was granted service connection, effective April 
10, 2003.  Importantly, the Veteran was afforded a VA 
examination in May 2003.  The examiner noted that a May 2003 
EMG/NCV study was normal and, in turn, found no diabetic 
neuropathy.  

Nevertheless, the Veteran underwent a VA examination in June 
2005.  He reported tingling and numbness in both feet for two 
to three years, and areas on both feet were noted to be 
insensate.  He denied any loss of motor function, joint 
involvement, or dysfunction.  He denied any interference with 
daily activity.  

Upon physical examination, there was diminished 
discrimination of pin and light touch and vibratory sensation 
to the heels, and to the plantar aspect of both feet at the 
toes.  No muscle wasting, atrophy, or weakness was noted.  
Reflexes were absent at the ankles, trace at the knees.  The 
examiner diagnosed mild early diabetic peripheral neuropathy 
of both lower extremities.  

In a May 2006 statement, the Veteran indicated that his 
numbness and tingling had progressed to pain and weakness in 
his lower extremities.  Thus, the Veteran was afforded 
another VA examination in August 2006.  He reported numbness 
and tingling in his feet.  He denied pain, but reported 
paresthesias in a stocking distribution of feet and lower 
legs.  

Upon physical examination, peripheral pulses were intact, and 
there was good capillary refill to distal lower extremities.  
There was no edema.  There was decreased vibratory sensation, 
and light filament sensation ankle distally stocking 
distribution.  Lower extremity strength was 5 out of 5, equal 
bilaterally.  

The Veteran underwent another VA examination in December 
2007.  He reported numbness along the right lower extremity, 
with decreased sensation to the Semmes-Weinstein filament.  
Following physical examination, the examiner noted that 
peripheral neuropathy of both lower extremities was not 
found.  

Here, the Board observes that VA treatment records have been 
reviewed and associated with the claims file.  With the 
exception of an April 2008 sensory examination, the record 
does not address the severity of the Veteran's peripheral 
neuropathy under the applicable diagnostic code.  The April 
2008 record showed that the Veteran had no sensation in the 
1st, 3rd and 5th MTP joints on the right; and lack of sensation 
in the great toe, 1st MTP joint, 3rd MTP joint, and heel on 
the left.
  
On remand, the Veteran underwent another VA examination in 
August 2009.  He reported that the numbness and tingling in 
both feet and lower legs had progressed to burning pain in 
both feet and lower legs that made it difficult for him to 
sleep at night.  He stated that he could attend to activities 
of daily living, but had difficulty sleeping at night.  It 
was reported that the bilateral sciatic nerve was involved.  

Upon physical examination, sensory of the right and left 
lower extremities was intact to vibration but decreased (1/2) 
to soft touch and sharp/dull discrimination in the feet in a 
stocking pattern.  Strength was 5 out of 5, bilaterally.  The 
examiner noted that there was a partial paralysis without any 
muscle wasting noted in either lower extremity.  The examiner 
diagnosed mild peripheral neuropathy of the right and left 
lower extremities.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

The Board finds that the preponderance of the evidence is 
against ratings in excess of 10 percent at any time during 
the appeal.  The medical evidence shows peripheral neuropathy 
of the right and left lower extremities.  There apparently 
was numbness and tingling in the right and left lower 
extremities.  However, the August 2006 and August 2009 VA 
examinations included normal muscle strength.  Moreover, the 
June 2005 and August 2009 VA examiners noted that the 
peripheral neuropathy of the right and left lower extremities 
was mild, which is the criterion for a 10 percent rating 
under Diagnostic Code 8520.  The Board concludes that these 
findings are more consistent with mild disability warranting 
the current 10 percent rating under Code 8520 for mild 
incomplete paralysis of the sciatic nerve.

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  Moreover, at the most recent VA 
examination, the Veteran explicitly reported that he could 
perform his activities of daily living.  For these reasons, 
referral for extraschedular consideration is not warranted.

Based on the foregoing, the claim for evaluations higher than 
10 percent for peripheral neuropathy of the right and left 
lower extremities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is not 
warranted.  

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is not 
warranted.  

The appeal is denied as to both issues.  



____________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


